     Case: 3:19-cv-50229 Document #: 11 Filed: 10/18/19 Page 1 of 4 PageID #:28




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

                                                       )
Brenda K. Combs
                                           ,           )
                               Plaintiff(s),           )
                                                       )       Case No. 3:19-cv-50229
v.                                                     )       Magistrate Judge Lisa A. Jensen
                                                       )
                                                       )
National Recoveries, Inc.
                                           ,           )
                               Defendant(s).           )

                              JOINT INITIAL STATUS REPORT

      The parties submit this joint initial status report in advance of the initial status hearing set
for 10/28/19 at 9:00 AM .

         All parties who have appeared shall join in the filing of this initial status report. An
initial status report must still be filed even if filed unilaterally.

1.     Nature of the Case Including Legal Issues, Factual Issues, and Affirmative Defenses.

For claims by or against only some parties, identify which.
Although the word "confusing" does not appear in section 1692e, the Seventh Circuit
has "interpreted the FDCPA to prohibit confusing presentations." See O'Boyle v. Real
Time Resolutions, Inc., 910 F.3d 338, 343 (7th Cir. 2018). Under this standard, a letter
might be literally true, but still be misleading or confusing. Id. at 344. Plaintiff alleges
Defendant violated 15 U.S.C. § 1692e by sending Plaintiff letters on July 30th and
August 30th that created confusion/uncertainly as to whether Defendant was seeking to
collect defaulted student loan debt or grant overpayment. Defendant denies that it
violated the FDCPA or any other laws. The issues are whether the letter violated the
FDCPA, whether Plaintiff suffered any damages and the extent of any damages.

2.     Parties and Service

Identify each individual plaintiff:

Brenda K. Combs
     Case: 3:19-cv-50229 Document #: 11 Filed: 10/18/19 Page 2 of 4 PageID #:28




Identify each individual defendant and the status of service. If more space is needed, attach
additional pages to the end of this report.

                                             Date           Date            Answer Due or
Defendant                                    Served         Appeared        Date Answered
National Recoveries, Inc.                     09/25/19       10/15/19       10/15/19




For each defendant not served, describe the efforts to serve that defendant. If more space is
needed, attach additional pages to the end of this report.

Defendant                                    Efforts to Serve




List any potential party the defendant(s) may seek to add as a third-party defendant.

Third-Party Defendant                        Basis of Liability




3.     Status of Settlement Discussions and the Potential for Settlement

Plaintiff made an initial demand on October 17, 2019. Defendant is evaluating the
demand and will respond.




                                               -2-
     Case: 3:19-cv-50229 Document #: 11 Filed: 10/18/19 Page 3 of 4 PageID #:28




4.    Identify any Parallel Cases (including but not limited to possible MDL litigation,
underlying criminal proceedings, or related litigation).

Case Name                      Case #             Court         Nature of Proceeding




5.     Identify all Pending or Anticipated Motions

Motion (including docket number                                                Date Filed or
if already filed)                                                              Anticipated




6.     Discovery

During the initial status hearing the Court will likely set a deadline for submitting a proposed
case management order at a later date. To help guide that discussion, the parties shall provide
their best estimates formed after reasonable investigation and inquiry of the amount and scope of
discovery in response to the following questions:

The plaintiff(s) anticipate(s) taking about   1   depositions of fact witnesses.

For claims involving medical conditions, the plaintiff has about treaters who are either
(check one) all located in or near the Rockford/Chicago areas, or includes treaters located
outside the Rockford and Chicago areas such as                                             .

The plaintiff(s) (check one) anticipate(s) using about          retained expert witnesses,
or    do(es) not anticipate retaining expert witnesses.

The defendant(s) anticipate(s) taking about 1 depositions of fact witnesses. That number does
not include any of the depositions the plaintiff(s) anticipate(s).

The defendant(s) (check one) anticipate(s) using about            retained expert witnesses,
or    do(es) not anticipate retaining expert witnesses.

The parties anticipate that fact discovery (which includes treating physician depositions)
will take about 5 months.



                                                   -3-
       Case: 3:19-cv-50229 Document #: 11 Filed: 10/18/19 Page 4 of 4 PageID #:28




7.        Consent to the Magistrate Judge

(Must check one)

                       All parties have appeared and will file a written consent to proceed before
                       the Magistrate Judge for all purposes.

                       Not all parties will consent to proceed before the Magistrate Judge.



PLAINTIFF(S)                                     DEFENDANT(S)
BRENDA K. COMBS                                   NATIONAL RECOVERIES, INC.




By:                                              By:
/s/ Joseph S. Davidson                            /s/ Lindsey A.L. Conley




Rev. 4/19/2019




                                               -4-
